DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

It is noted that claims 1-18 are considered eligible subject matter.  Even if claims 1, 9 and 18 were considered abstract ideas, the claims contain limitations that provide a practical application, i.e. 3D imaging and object detection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: receiving module, classifying module, judging module, first determining module in claim  9, segmenting module, second determining module in claim 10, policy generating module in claim 11, acquiring module and updating module in claim 12, searching unit, judging unit, determining unit, generating unit of claim 13, restoring module in claim 14, and acquiring unit, establishing unit and classifying unit in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations disclosed above in claims 9-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent NO 8680994 (Leppannen et al).
Regarding claim 1, Leppannen et al discloses a method for processing point cloud data (fig. 1), comprising the following steps: receiving first point cloud data (col. 5, lines 52-54), wherein the first point cloud data is acquired by a laser scanner , a LiDAR sensor (col. 5, line 52); classifying the first point cloud data to obtain second point cloud data (fig. 1, item 14, col. 5, line 35-36), wherein the second point cloud data is classified, i.e. the classified tree data and the other data that isn’t the tree data (col. 5, line 35-38, col. 9, line 58-62, fig. 10); judging if the second point cloud data at least comprises target point cloud data (col. 6, line 8-12), then judging whether a distance between other point cloud data, i.e. the structures, in the second point cloud data and the target point cloud data, i.e. the reach of the target point cloud data (col. 19, lines 42-43) is smaller than a first preset threshold value (col. 11, line 55-57); and determining the other point cloud data as hazardous point cloud data, a “falling tree” (col. 11, lines 59-63), if the distance between the other point cloud data in the second point cloud data and the target point cloud data is smaller than the first preset threshold value (col. 11, lines 54-63).  
Claim  9 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 9.  Claim 9 distinguishes from claim 1 only in that claim 1 is a method claim and claim 9 is an apparatus claim with modules for carrying out the steps.  Leppannen et al teaches further this feature (fig. 1, 17-19, col. 19, lines 65- col. 20, line 3).
Claim 18 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 18.  Claim 18 distinguishes from claim 1 only in that claim 18 is a device with a memory processor and computer program stored on the memory and executable on the processor, wherein the processor executes he computer program, the steps of the method of claim 1 are performed.  Leppannen et al teaches further this feature, (col. 19, lines 19-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leppannen et al in view of U.S. Patent Application Publication NO. 20160154999 (Fan et al).
Regarding claim 7, Leppannen et al discloses all of the claimed elements as set forth above, and incorporated herein by reference.
Leppannen et al discloses before the step of classifying the first point cloud data, establishing a classifier for the first point cloud data (col. 5, line 35-col. 10, line 12), and the step of classifying the first point cloud data comprises: performing a classification on the first point cloud data by the point cloud classifier (Col. 5, line 35- col. 10, line 12)
Leppannen et al does not disclose expressly establishing a classifier comprises acquiring sample point cloud data; establishing a point cloud classifier according to the sample point cloud data.
Fan et al discloses establishing a classifier comprises acquiring sample point cloud data, training data (page 3, paragraph 56); establishing a point cloud classifier according to the sample point cloud data (page 3, paragraph 56).  
Leppannen et al & Fan et al are combinable because they are from the same field of endeavor, i.e. classifying point clouds.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a trained classifier.
The suggestion/motivation for doing so would have been to provide a more accurate system by using known examples to provide more accurate rules.
Therefore, it would have been obvious to combine the method of Leppannen et al with the trained classifier of Fan et al to obtain the invention as specified in claim 7.
Regarding claim 8, Fan et al discloses establishing the point cloud classifier according to the sample point cloud data comprises the following steps: performing a feature extraction on the sample point cloud data to obtain classification features, the segmentation features (page 3, paragraphs 58-59); performing a machine learning training on the classification features to obtain the point cloud classifier (page 3, paragraphs 57-58).

Allowable Subject Matter
Claims 2-6, 19-21, 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 10 contain allowable subject matter regarding the hazardous point cloud data is point cloud data corresponding to trees, and performing an individual-tree segmentation processing on the hazardous point cloud data to obtain third point cloud data corresponding to each tree; and determining corresponding information of the trees on the basis of the third point cloud data, the information of the trees comprises height information, crown breadth information and coordinate information of each tree, and information of a number of the trees.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/2/2022